I
            Case: 1:19-cr-00712 Document #: 1 Filed: 09/10/19 Page 1 of 2 PageID #:1
      FTLED                                                                                     *

        sEp I   t zogfrttl
    .,.u*'{BKBE,ffiI8u*,,YHIf,?fi          $Htii,l#tl9t??,V3fi
                                     EASTERN DIVISION

       UNITED STATES OF AMERICA

                     V.
                                                     gcR. . ?L2
                                                   Violation: Title 18, United States   Code,
       FARES ABDELQADER                            Section 922(gX1)
                                                         JUDGE    NORGLE -.II"
                                                                   juocr ScHENKIER
                                                    mneliin[ri
            The SPECIAL JUNE 2018 GRAND JURY charges:

            On or about January 18, 2019, at Chicago, in the Northern District of Illinois,

      Eastern Division, and elsewhere,

                                    FARES ABDELQADER,

      defendant herein, knowing that he had previously been convicted of          a    crime

      punishable by a term of imprisonment exceeding one year, did knowingly possess, in

      and affecting interstate and foreign commerce, a firearm, namely, a           loaded

      Romarm/Cugir, model Drako, 7.62 callber pistol, bearing serial number DA-4496-15,

      which firearm had traveled      in   interstate and foreign commerce prior to the

      defendant's possession of the firearm;

            In violation of Title 18, United States Code, Section 922(g)(1).
I         Case: 1:19-cr-00712 Document #: 1 Filed: 09/10/19 Page 2 of 2 PageID #:1




                               FORFEITURE ALLEGATION


          The SPECIAL JUNE 2018 GRAND JURY alleges:


          1.      Upon conviction of an offense in violation of Title 18, United States Code,

    Sections 922(9), as set forth in this Indictment, defendant shall forfeit to the United

    States of America any firearm and ammunition involved in and used in the offense,

    as provided   in Title 18, United States Code, Section 924(d)(1), and Title 28, United

    States Code, Section 2aGl@).


          2.      The property to be forfeited includes, but        is not limited to, one
    Romarm/Cugir, model Drako, 7.62 cahber pistol, bearing serial number DA-4496-15,

    and associated ammunition.




                                                    A TRUE BILL:




                                                    FOREPERSON



    UNITED STATES ATTORNEY
